Per Curiam.

We agree with the board’s findings and its recommendation. Accordingly, we order that respondent be suspended from the practice of law in Ohio for one year. Six months of that year are suspended, however, and *310respondent is to be placed on monitored probation for a period of two years after serving the six months’ actual suspension. Moreover, respondent must make restitution to Scarcelli before resuming practice under monitored probation. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J.,' A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.